                 Case 2:19-cv-00314-JCC Document 50 Filed 02/09/21 Page 1 of 6




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   STEVE LEWIS,                                             CASE NO. C19-0314-JCC
10                             Plaintiff,                     ORDER
11          v.

12   RICHARD PHAN and LINH D. PHAN,

13                             Defendants.
14

15          This matter comes before the Court on Plaintiff Steve Lewis’s motion to reopen
16   discovery and continue trial (Dkt. No. 46). Having thoroughly considered the parties’ briefing
17   and the relevant record, the Court finds oral argument unnecessary and hereby DENIES the
18   motion in part for the reasons explained herein.
19   I.     BACKGROUND
20          Plaintiff Steve Lewis alleges that he attempted to enter Dong Thap Noodles in 2018 and
21   was unable to access the restaurant because he uses a wheelchair and the only public entrance to
22   the restaurant requires customers to climb stairs. (See Dkt. No. 3 at 3–4.) Defendants Richard
23   and Linh Phan own the property on which Dong Thap Noodles is located. (See id. at 5, 7.) Mr.
24   Lewis alleges that the Phans violated federal and state laws against disability discrimination and
25   seeks injunctive relief and damages. (See id. at 8–9.)
26          Mr. Lewis filed the complaint in March 2019, and the Court scheduled the discovery


     ORDER
     C19-0314-JCC
     PAGE - 1
               Case 2:19-cv-00314-JCC Document 50 Filed 02/09/21 Page 2 of 6




 1   deadline for November 11, 2019 and trial for March 9, 2020. (See Dkt. Nos. 1, 3, 16.) After the

 2   discovery deadline passed, the parties filed cross-motions for summary judgment, which the

 3   Court resolved in February 2020. (See Dkt. Nos. 18, 22, 25.) On February 28, 2020, ten days

 4   before trial, the Court continued the trial and certain pretrial deadlines, but noted that “All other

 5   deadlines remain unchanged.” 1 (Dkt. No. 26.) On May 27, 2020, the Court filed a letter on the

 6   docket explaining that, despite the COVID-19 pandemic, “it is important to maintain existing

 7   case schedules to the greatest extent possible” and that “the Court will keep the current pretrial

 8   deadlines absent a showing of good cause to extend the deadlines.” (Dkt. No. 29.) As a result of
 9   the COVID-19 pandemic, the Court continued the trial two more times, ultimately scheduling it
10   for April 26, 2021. (See Dkt. Nos. 32, 37.)
11          On October 5, 2020, nearly eleven months after the discovery deadline passed, Mr. Lewis
12   filed a “Disclosure of Expert Testimony” and a report from David Nash estimating how much it
13   would cost the Phans to alter the property to comply with standards Mr. Lewis argues are
14   required by the ADA. (Dkt. No. 38.) On November 9, 2020, Mr. Lewis filed a subpoena
15   commanding the deposition of Seattle Dong Thap Noodles LLC and the production of certain
16   documents. (Dkt. No. 44.) Later that afternoon, the parties contacted the Courtroom Deputy and
17   requested that the Court entertain telephonic argument about whether the discovery deadline had
18   passed. Because the discovery deadline was apparent from the face of the docket, the Court

19   denied the parties’ request for oral argument but entered a minute order holding that the

20   discovery deadline passed on November 11, 2019. (See Dkt. No. 45.)

21          Mr. Lewis now moves to continue the trial by two months and reopen discovery so that:

22   (1) his expert disclosure will be considered timely, (2) the written discovery he served on

23   October 29, 2020 will be considered timely, (3) he can “conduct a limited number of

24   depositions” and then follow up with more written discovery if necessary. (Dkt. No. 46 at 3.) Mr.

25
     1
       The other deadlines the Court extended were for the proposed pretrial order and the parties’
26   trial briefs. (See Dkt. No. 26.)

     ORDER
     C19-0314-JCC
     PAGE - 2
               Case 2:19-cv-00314-JCC Document 50 Filed 02/09/21 Page 3 of 6




 1   Lewis’s motion cites to two declarations that purportedly contain additional information, but he

 2   never filed these declarations so the Court cannot consider them. (Id. at 2–3.) In reply, Mr. Lewis

 3   argues that there is good cause to reopen discovery so he can seek discovery regarding two

 4   events that occurred after the discovery deadline passed: Defendants were approved to make

 5   improvements to the property and Defendants allegedly transferred the property to an LLC. 2 (See

 6   Dkt. No. 48 at 3.) Defendants argue that the Court should not reopen discovery because Mr.

 7   Lewis was not diligent in pursuing discovery sooner. (See Dkt. No. 47 at 2.)

 8   II.    DISCUSSION
 9          The Court may modify a scheduling order if a party demonstrates “good cause.” Fed. R.
10   Civ. P. 16(b)(4). When analyzing whether there is good cause to reopen discovery, the Court
11   considers the following factors:
12          1) whether trial is imminent, 2) whether the request is opposed, 3) whether
13          the non-moving party would be prejudiced, 4) whether the moving party
            was diligent in obtaining discovery within the guidelines established by the
14          court, 5) the foreseeability of the need for additional discovery in light of
            the time allowed for discovery by the district court, and 6) the likelihood
15          that the discovery will lead to relevant evidence.
16   City of Pomona v. SQM N. Am. Corp., 866 F.3d 1060, 1066 (9th Cir. 2017) (quoting United
17   States ex rel. Schumer v. Hughes Aircraft Co., 63 F.3d 1512, 1526 (9th Cir. 1995)). The good
18   cause standard focuses primarily on “the diligence of the party seeking” to modify the case
19   schedule. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). “Although
20   the existence or degree of prejudice to the party opposing the modification might supply
21   additional reasons to deny a motion, the focus of the inquiry is upon the moving party’s reasons
22   for seeking modification.” Id. “If that party was not diligent, the inquiry should end.” Id.
23          It is not clear whether Mr. Lewis requests that the Court reopen discovery wholesale,
24
     2
       Mr. Lewis’s opening motion mentioned this discovery briefly but did not provide any detail.
25   (See Dkt. No. 46 at 3 (“Plaintiff has uncovered new information regarding the property being
     transferred and new permitting for construction that has taken place during this litigation that
26   was not disclosed to Plaintiff by Defendants.”)).

     ORDER
     C19-0314-JCC
     PAGE - 3
               Case 2:19-cv-00314-JCC Document 50 Filed 02/09/21 Page 4 of 6




 1   with no limitations whatsoever, or whether he requests that the Court reopen discovery only for

 2   the specific discovery identified in his motion. In any event, the Court’s analysis differs with

 3   respect to discovery that Mr. Lewis could have pursued before the deadline passed and discovery

 4   regarding events that occurred after the discovery deadline.

 5          A. Discovery That Could Have Been Conducted Before the Deadline

 6          Mr. Lewis could have pursued much of the discovery he now seeks before the deadline

 7   passed. Specifically, Mr. Lewis seeks to subpoena documents from Seattle Dong Thap Noodles

 8   and depose the restaurant’s corporate representative but does not explain why he did not pursue
 9   that discovery in the eight months between when the complaint was filed and the discovery
10   deadline. (See Dkt. Nos. 44, 46.) Similarly, Mr. Lewis requests that the Court allow him to serve
11   his expert report eleven months late but does not explain why he did not serve the report before
12   the discovery deadline passed. (See Dkt. Nos. 38, 46.) Mr. Nash’s report indicates that it is based
13   entirely on information that was available to Mr. Lewis well within the discovery period,
14   including a site inspection by Mr. Lewis’s counsel on August 23, 2019, more than two months
15   before the discovery deadline and more than one year before Mr. Lewis disclosed the expert
16   witness. (See Dkt. No. 38 at 9–10.) It was readily foreseeable from the outset of the case that this
17   discovery could be relevant. Absent any explanation for the delay, the Court can only conclude
18   that Mr. Lewis was not diligent in pursuing this discovery.

19          Mr. Lewis appears to argue that there is good cause to reopen discovery because he

20   misunderstood when the discovery deadline was and because he chose not to pursue discovery

21   while attempting to settle this matter. (See Dkt. No. 46 at 2.) Neither reason constitutes good

22   cause for reopening discovery.

23          First, the discovery deadline was clear from the face of the docket. The Court’s

24   scheduling order set the original trial date for March 9, 2020 and the discovery deadline for 120

25   days before trial (i.e., November 11, 2019). (Dkt. No. 16.) Three months after that deadline

26   passed, and after the Court resolved the parties’ summary judgment motions, the Court continued


     ORDER
     C19-0314-JCC
     PAGE - 4
                Case 2:19-cv-00314-JCC Document 50 Filed 02/09/21 Page 5 of 6




 1   the trial date and certain trial-related deadlines. (See Dkt. No. 26.) Nothing in that order indicated

 2   that the Court was reopening discovery. (Id.) Indeed, the order stated expressly: “All other

 3   deadlines remain unchanged.” (Id.) Mr. Lewis’s misunderstanding of the discovery deadline does

 4   not constitute good cause to reopen discovery.

 5          Second, Mr. Lewis’s strategic decision to not serve discovery while attempting to settle

 6   the matter also does not constitute good cause to extend the deadline. The discovery period lasted

 7   over eight months, and the Court is skeptical that settlement negotiations consumed all of that

 8   time. But even if the parties needed additional time to attempt to settle, the appropriate course
 9   would have been to request that the Court stay the matter or extend the case schedule, not to
10   ignore the Court’s deadlines and attempt to reopen discovery nearly a year after it closed. See
11   W.D. Wash. Local Civ. R. 16(b)(6) (“Mere failure to complete discovery within the time allowed
12   does not constitute good cause for an extension or continuance.”).
13          For the foregoing reasons, the Court DENIES Mr. Lewis’s motion to reopen discovery to
14   serve Mr. Nash’s expert report, to depose Seattle Dong Thap Noodles LLC, or to serve additional
15   written discovery regarding events that occurred before the discovery deadline passed.
16          B.       Events That Occurred After the Discovery Deadline
17          In his reply brief, Mr. Lewis argues that the Court should reopen discovery so that he
18   may explore events that occurred after the discovery deadline passed. Specifically, Mr. Lewis

19   alleges that the Phans received new construction permits on November 13, 2020, and that any

20   further construction will affect which legal standard the Court must apply. (Dkt. No. 48 at 3.)

21   Mr. Lewis also alleges that Defendants transferred the property to an LLC in May 2020. (Id.)

22   Although Mr. Lewis mentioned this discovery in passing in his opening brief, he did not

23   sufficiently develop his argument until reply, and even then, he did not explain what additional

24   information he seeks. (See Dkt. No. 48.) This deprived Defendants of a reasonable opportunity to

25   respond.

26          The Court ORDERS supplemental briefing regarding the new construction permits and


     ORDER
     C19-0314-JCC
     PAGE - 5
               Case 2:19-cv-00314-JCC Document 50 Filed 02/09/21 Page 6 of 6




 1   the alleged transfer of the property to an LLC. Specifically, within ten days of the date of this

 2   order, the parties shall meet and confer regarding this discovery. If the parties cannot reach an

 3   agreement, within 14 days of the date of this order Plaintiff shall file a brief no longer than seven

 4   pages explaining (1) what additional discovery regarding the permits and LLC transfer he seeks,

 5   (2) why that discovery is relevant, and (3) why the Pomona standard is satisfied or why

 6   Defendants are obligated to supplement their discovery responses to provide this information.

 7   Defendants shall respond seven days later with a brief no longer than seven pages. No reply brief

 8   is authorized.
 9   III.   CONCLUSION

10          For the foregoing reasons, the Court DENIES in part Plaintiff’s motion to reopen

11   discovery and continue trial (Dkt. No. 46).

12          DATED this 9th day of February 2021.




                                                           A
13

14

15
                                                           John C. Coughenour
16                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0314-JCC
     PAGE - 6
